    Case: 1:18-cv-06847 Document #: 63 Filed: 01/31/20 Page 1 of 5 PageID #:317




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 MARK A. GOSSET, et al.,                      )
                                              )   No. 18 CV 6847
                             Plaintiffs,      )
                                              )
       v.                                     )   Magistrate Judge Young B. Kim
                                              )
 TREASURE ISLAND FOODS, INC.                  )
 et al.,                                      )
                                              )   January 31, 2020
                             Defendants.      )

                             FINAL APPROVAL ORDER

      The Court having held a final approval hearing on January 31, 2020, notice of

the hearing having been duly given in accordance with this Court’s order

preliminarily approving class settlement, conditionally certifying a settlement class,

approving the notice plan, and setting final approval hearing (the “Preliminary

Approval Order”), having considered all matters submitted to it at the final approval

hearing and otherwise, and finding good cause and no just reason for delaying the

entry of this order, IT IS HEREBY ORDERED, ADJUDGED and DECREED as

follows:

      1.     The Settlement Agreement and Release, including its Exhibits (the

“Agreement”), and the definition of words and terms included therein, are

incorporated by reference and are used hereafter. The terms and definitions of this

Court’s Preliminary Approval Order, (R. 54), are also incorporated by reference in

this Final Approval Order.
    Case: 1:18-cv-06847 Document #: 63 Filed: 01/31/20 Page 2 of 5 PageID #:317




      2.    This Court has jurisdiction over the subject matter of the Action and

over the Parties, including all Settlement Class Members with respect to the

Settlement Class certified for settlement purposes in this Court’s Preliminary

Approval Order, as follows:

      The “IWARN Class” and the “WARN Class” include “all employees,
      except members of the United Food and Commercial Workers
      International Union, Local 1546 (“Local 1546”), who (1) were employed
      by Defendants and (2) were terminated within 30 days of September 26,
      2018, or (3) were terminated as the reasonably foreseeable consequence
      of the plant closing and/or mass layoffs by Defendants on or around
      September 26, 2018, who (4) are affected employees within the meaning
      of the applicable statutes, who (5) did not receive at least 60 days prior
      notice of the plant closing and/or mass layoff.”

      The “IWPCA Class” includes “all IWARN and WARN Class members
      within the state of Illinois except members of the United Food and
      Commercial Workers International Union, Local 1546 (“Local 1546”)
      and members of I.B. of T. Local Union 703, who (1) were employed by
      Defendants; (2) earned and accrued vacation and/or sick time as
      Paid Time Off during their employment; (3) had accrued but unused
      Paid Time Off remaining at the time that (4) their employment
      with Defendants ended, and who (5) were not paid their accrued but
      unused Paid Time Off as part of their final compensation.”

      3.    The Court hereby finds that the Agreement is the product of arm’s

length settlement negotiations between Plaintiffs and Treasure Island, Inc.

      4.    The Court hereby finds and concludes that Class Notice was

disseminated to persons in the Settlement Class in accordance with the terms of the

Agreement and that the Class Notice and its dissemination were in compliance with

this Court’s Preliminary Approval Order.

      5.    The Court further finds and concludes that the class notice and claims

submission procedures set forth in the Agreement fully satisfy 29 U.S.C. § 216, Rule




                                           2
    Case: 1:18-cv-06847 Document #: 63 Filed: 01/31/20 Page 3 of 5 PageID #:317




23 of the Federal Rules of Civil Procedure, and the requirements of due process, were

the best notice practicable under the circumstances, provided due and sufficient

individual notice to all persons in the Settlement Class who could be identified

through reasonable effort, and support the Court’s exercise of jurisdiction over the

Settlement Class as contemplated in the Agreement and this Final Approval Order.

      6.     The Court hereby finally approves the Agreement and finds that the

terms constitute, in all respects, a fair, reasonable and adequate settlement as to all

Settlement Class Members in accordance with 29 U.S.C. § 216 and Rule 23 of the

Federal Rules of Civil Procedure.

      7.     The Court hereby finally certifies the Settlement Class for settlement

purposes. The Court finds for settlement purposes that the Action satisfies all the

requirements of 29 U.S.C. § 216 and Rule 23 of the Federal Rules of Civil Procedure.

      8.     The Court hereby approves the plan of distribution for the Settlement

Fund as set forth in the Agreement. The Claims Administrator is hereby ordered to

comply with the terms of the Agreement with respect to distribution of Settlement

Awards and any Remainder Distribution thereafter.

      9.     This Court hereby dismisses this Action with prejudice but without costs

to any party except as expressly provided for in the Agreement.

      10.    As of the Effective Date, the Plaintiffs and each and every one of the

Settlement Class Members unconditionally, fully, and finally release and forever

discharge the Released Parties from the Released Claims.




                                          3
    Case: 1:18-cv-06847 Document #: 63 Filed: 01/31/20 Page 4 of 5 PageID #:317




       11.    Plaintiffs and each and every Settlement Class Member, and any person

actually or purportedly acting on behalf of Plaintiffs or any Settlement Class Member,

are hereby permanently barred and enjoined from commencing, instituting,

continuing, pursuing, maintaining, prosecuting or enforcing any Released Claims

(including, without limitation, any individual, class or putative class, representative,

or other action or proceeding), directly or indirectly, in any judicial, administrative,

arbitral, or other forum against the Released Parties. This permanent bar and

injunction is necessary to protect and effectuate the Agreement, this Final Approval

Order and this Court’s authority to effectuate the Agreement, and is ordered in aid

of this Court’s jurisdiction.

       12.    The Agreement (including any and all exhibits attached thereto) and

any and all negotiations, documents, and discussions associated with it will not be

deemed or construed to be an admission or evidence of any violation of any statute,

law, rule, regulation or principle of common law or equity, or of any liability or

wrongdoing by Treasure Island, Inc., or the truth of any of the claims. Evidence

relating to the Agreement will not be discoverable or used, directly or indirectly, in

any way, whether in the Action or in any other action or proceeding, except: (1) for

purposes of demonstrating, describing, implementing or enforcing the terms and

conditions of the Agreement, the Preliminary Approval Order and/or this Final

Approval Order; and (2) Treasure Island, Inc. may admit the Settlement, and/or any

act performed or document executed pursuant to or in furtherance of the Settlement,




                                           4
    Case: 1:18-cv-06847 Document #: 63 Filed: 01/31/20 Page 5 of 5 PageID #:317




into evidence for any purpose in any proceeding it may bring against anyone other

than Plaintiffs or a Class Member.

      13.    By incorporating the Agreement and its terms herein, the Court

determines that this Final Approval Order complies in all respects with Federal Rule

of Civil Procedure 65(d)(1).

      14.    The Court grants Class Counsel’s application for attorneys’ fees and

costs in the amount of $100,000 which is 1/3 of the Settlement Amount because this

fee amount is reasonable and fair.

                                             ENTER:


                                             ____________________________________
                                             Young B. Kim
                                             United States Magistrate Judge




                                         5
